Judgment, Supreme Court, New York County (Harold Tompkins, J.), entered September 14, 1995, after a nonjury trial, awarding plaintiff $192,500, plus interest, costs and disbursements, unanimously affirmed, with costs. Appeal from the order of the same court and Justice entered on or about September 7,1995, unanimously dismissed, without costs, as subsumed within the appeal from the judgment.
A fair interpretation of the evidence (see, Thoreson v Penthouse Intl., 80 NY2d 490, 495) supports the trial court’s finding that defendant law firm deviated from its own longstanding custom and practice in distributing its profits so as to deprive plaintiff former partner of the compensation to which he was entitled, thereby breaching its fiduciary obligations to him and the covenant of good faith and fair dealing implicit in the partnership agreement. We have considered defendant’s *295remaining arguments and find them to be without merit. Concur—Wallach, J. P., Nardelli, Tom, Mazzarelli and Andrias, JJ.